UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-4937


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

DONAVON DEWAYNE CRAWFORD,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:12-cr-00039-WO-1)


Argued:   December 12, 2013                 Decided:   January 24, 2014


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: John David Bryson, WYATT, EARLY, HARRIS & WHEELER, LLP,
High Point, North Carolina, for Appellant.       Clifton Thomas
Barrett, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.    ON BRIEF: Ripley Rand, United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             The instant case requires us to consider two issues:

whether the district court erred by either (1) denying Appellant

Donavon Dewayne Crawford’s (“Appellant”) motion to suppress; or

(2) determining Appellant was a career offender at sentencing.

             Because there was a substantial basis for determining

the   existence     of      probable       cause    under    the       circumstances

described     in   the   search       warrant      application     affidavit,        we

conclude there was a sufficient showing of probable case.                          And,

per the plain language of section 4A1.2(a)(2) of the 2011 United

States      Sentencing      Guidelines         (“U.S.S.G.”        or     “Sentencing

Guidelines”), it is readily apparent that Appellant was arrested

for the acts underlying his first felony conviction before he

was   arrested     for   the        acts    underlying      his    second        felony

conviction.        Hence,     due     to   this     intervening        arrest,    both

offenses are appropriately counted toward his career offender

status. 1     Therefore, we conclude the district                  court properly

denied Appellant’s motion to suppress and properly determined

Appellant qualified for a career offender sentence enhancement.

Accordingly, we affirm.


      1
       Because Crawford received separate sentences for these two
offenses under North Carolina law, the distinction we recently
made in United States v. Davis, 720 F.3d 215 (4th Cir. 2013),
does not apply.



                                           2
                                          I.
                                          A.

             On    August      10,    2011,    Investigator         J.C.      Husketh

(“Investigator      Husketh”),       an   officer    with    the    Durham        Police

Department in Durham, North Carolina, applied for a warrant to

search     for    controlled    substances     and    items     related       to     the

distribution of controlled substances at Appellant’s residence

on Davinci Street in Durham, North Carolina.                       In the warrant

application affidavit, Investigator Husketh averred that he had,

at some earlier point in time, received a complaint from Sgt. M.

Massey, an officer with the Person County Sheriff’s Department

in    neighboring    Person    County,     North    Carolina,      that    Appellant

“was selling large amounts of cocaine and marijuana, and had in

his    possession    several    firearms.”     J.A.    20,    Aff.   ¶     5. 2      The

affidavit further stated,

             [Appellant]    was  at  his   residence   when
             members of the Durham Police Department
             conducted a Knock and Talk at his residence
             at 1023 Davinci Street, Durham NC 27704.
             Sgt. M. Massey advised that [Appellant]
             proceeded to stash a large amount of crack
             cocaine and marijuana inside the air vents
             inside the residence.       [Appellant] also
             stored at least two firearms inside the same
             vents.      Members  of  the   Durham   Police
             Department conducted the Knock and Talk at
             the residence but were unaware of the
             information from Sgt. M. Massey.           The
       2
       Citations to the Joint Appendix (“J.A.”) refer to the
Joint Appendix filed by the parties in this appeal.



                                          3
                 officers left the residence without locating
                 the controlled substance [sic] or illegal
                 firearms.

J.A.       20,   Aff.     ¶    5.     Investigator   Husketh’s   affidavit    also

asserted,

                 On August 9, 2011[,] Investigators from the
                 Special   Operation  Division   attempted   to
                 conduct a Knock and Talk at the residence at
                 1023 Davinci Street, Durham NC 27704.     When
                 Investigator Husketh approached the front
                 door[,] he noticed bullet holes in the front
                 side of the residence.   The damage appeared
                 to be old but Officers know these signs to
                 be common in gang and drug areas.

J.A. 20, Aff. ¶ 8.             Investigator Husketh next averred,

                 While   at   the   residence[,]    Investigator
                 Husketh noticed the trash to the residence
                 was sitting at the curb waiting for City
                 Trash    Pickup.        Investigator    Husketh
                 conducted a trash pull and located multiple
                 torn plastic baggies. These items are known
                 to officers as drug paraphernalia and are
                 commonly found at drug houses.      One of the
                 plastic baggies that Investigator Husketh
                 located inside the trashcan of 1023 Davinci
                 Street      contained       crack      cocaine.
                 Investigator Husketh also located U.S. Mail
                 that was addressed to . . . [Appellant’s]
                 mother, according to his arrest report. The
                 same arrest report identified 1023 Davinci
                 Street as his address. 3

J.A. 20, Aff. ¶ 9.

                 Based    on     Investigator    Husketh’s   warrant   application

affidavit,         a     state      magistrate   judge   authorized    the   search


       3
           There was no date given for the trash pull.



                                             4
warrant.      When   officers       searched       Appellant’s   Davinci      Street

residence pursuant to the warrant, they found crack cocaine,

marijuana, three prescription pills, $632 total in cash, two

firearms,   ammunition,       and    drug    paraphernalia.          Some   of    the

contraband was located in the air vents.

            Based on the results of this search, officers with the

Durham Police Department obtained and executed a second search

warrant on October 13, 2011, this time at an apartment that

Appellant maintained with his girlfriend on North Maple Street,

Durham, North Carolina.            As officers made entry into a bedroom

of the residence, they identified Appellant in a bed with his

girlfriend and their two-year-old son.                A sheet was covering all

three   individuals.          As    officers       removed    the    sheet,      they

immediately      seized   a   firearm       from    Appellant,      which   he    had

concealed under the sheet.

                                        B.

            On   February     27,   2012,    a     federal   grand   jury   in    the

Middle District of North Carolina indicted Appellant on eight

drug and firearm offenses.            Appellant moved the district court

to suppress the drugs and firearms obtained during the August

10, 2011 search of his Davinci Street residence, contending the

affidavit supporting the search warrant did not establish the

requisite probable cause.            Specifically, Appellant argued that

the affidavit, which contained undated descriptions of several

                                        5
events, did not support a finding of probable cause because it

was subject to multiple interpretations regarding the timing of

events leading the officers to seek a search warrant.                            Appellant

also challenged the basis of the information contained in the

affidavit because it relied on statements made by another law

enforcement officer (Sgt. Massey) who did not reveal his source.

            The     district       court    acknowledged         that    the     chain      of

events    detailed       in     the   Davinci         Street     affidavit       could      be

interpreted in different ways, but ultimately denied Appellant’s

motion to suppress.            Based on the totality of the circumstances,

the district court concluded the affidavit established probable

cause.    The district court found that the contents of the trash,

which    included     drug        paraphernalia,         cocaine       base,     and     mail

addressed to Appellant’s mother, corroborated Sgt. Massey’s tip.

Additionally, the district court determined that, even if the

affidavit    did     not       establish    probable       cause,      the     good    faith

exception to the warrant requirement applied.

            Subsequently, Appellant entered a conditional guilty

plea pursuant to Fed. R. Crim. P. 11(a)(2), reserving his right

to appeal the district court’s denial of his motion to suppress.

Appellant pled guilty to one count of possession with intent to

distribute cocaine base, in violation of 21 U.S.C. §§ 841(a)(1)

and     (b)(1)(C);       one     count     of       possession    of    a      firearm      in

furtherance    of    a     drug    trafficking         crime,    in    violation       of   18

                                                6
U.S.C.    §    924(c)(1)(A)(i);          and     two      counts    of    possession           of    a

firearm       by    a     convicted      felon,      in     violation          of    18    U.S.C.

§§ 922(g)(1) and 924(a)(2).

                                               C.

              Before sentencing, the United States Probation Office

completed a Presentence Investigation Report (“PSR”).                                     The PSR

determined that Appellant had two prior state felony convictions

for assault inflicting serious bodily injury and second degree

kidnapping.              As     such,    it    recommended          that       Appellant            be

designated as a career offender pursuant to U.S.S.G. § 4B1.1

(2011).       A career offender designation has three requirements:

“(1) the defendant was at least eighteen years old at the time”

the   instant        offense       was   committed;          (2)    the    instant         felony

offense “is either a crime of violence or a controlled substance

offense; and (3) the defendant has at least two prior felony

convictions         of    either    a    crime      of    violence        or    a    controlled

substance offense.”               U.S.S.G. § 4B1.1(a).             Pursuant to U.S.S.G.

§ 4B1.2(c), a defendant has “two prior felony convictions” if

the   convictions          were    sustained        before      committing          the   instant

offense       and        “the     sentences         for    at      least       two        of    the

aforementioned felony convictions are counted separately.”                                      Id.

§ 4B1.2(c).          “Prior sentences always are counted separately if

the sentences were imposed for offenses that were separated by

an intervening arrest . . . .”                         Id. § 4A1.2(a)(2).                 But see

                                               7
Davis, 720 F.3d at 219 (holding that if the defendant received a

consolidated sentence for two prior offenses, “the existence of

an intervening arrest is irrelevant”).            Appellant objected to

his   designation    as   a   career   offender   because,   according   to

Appellant, there was no intervening arrest between his two prior

felony offenses.

              The   underlying    events    of    Appellant’s   predicate

convictions, which the parties do not dispute, are as follows:

          •   On January 20, 2009, Appellant          was arrested for
              misdemeanor assault on a female          for striking his
              girlfriend in the face and breaking     her jaw on January
              13, 2009.    Appellant posted bond      the day after his
              arrest.

          •   On   February   9,    2009,  Appellant   kidnapped   his
              girlfriend, struck her in the face, and slammed her to
              the ground.     As a result, on February 10, 2009,
              Appellant was again arrested and charged with felony
              assault inflicting serious bodily injury, felony
              assault with a deadly weapon with intent to kill,
              felony assault with a deadly weapon, misdemeanor
              assault   on  a    female,  and   felony  first   degree
              kidnapping.

          •   On April 6, 2009, Appellant was indicted on a charge
              of felony assault inflicting serious bodily injury
              based on the conduct underlying his January 20, 2009,
              arrest.    Appellant was not rearrested after the
              indictment was returned.

          •   On April 15, 2010, Appellant pled guilty to two counts
              of felony assault inflicting bodily injury and one
              count of felonious second degree kidnapping as a
              result of the January 20, 2009, and February 10, 2009,
              arrests. 4
      4
       On the same day, Appellant also pled guilty to misdemeanor
assault on a female for conduct underlying his February 10, 2009
(Continued)
                                       8
Although Appellant’s separate cases from January 20, 2009, and

February 10, 2009, were consolidated for sentencing on the same

day, April 15, 2010, he did not receive a consolidated sentence

or    consolidated    judgment.        Appellant’s      convictions     remained

separate    cases    with   separate    case      numbers,   and   he   received

separate sentences for each conviction to run concurrently. 5

            Appellant based his objection to his designation as a

career offender on the fact that his arrest on January 20, 2009,

was   for   a   misdemeanor   assault,      and   he   was   not   indicted   for




arrest.     Additionally,   Appellant  pled   guilty to   felony
obstructing justice and felony intimidating a witness.        On
February 10, 2009, through March 23, 2009, Appellant intimidated
his girlfriend, a witness against him, telling her to provide
fictitious information to the prosecutor assigned to his case.
He was charged with this conduct on April 17, 2009.
       5
       For his felony conviction of assault inflicting serious
bodily injury stemming from the conduct underlying his January
20, 2009 arrest, Appellant was sentenced to 19 to 23 months
imprisonment, suspended, and 36 months supervised probation,
with the first six months served in incarceration.     Following
the revocation of his probation, this judgment was modified to
six months house arrest and six months intensive supervision.
For the conduct underlying his February 10, 2009 arrest,
Appellant was convicted of (1) both felony assault inflicting
serious bodily injury and misdemeanor assault, for which he
received a combined sentence of 24 to 29 months imprisonment,
suspended, and 36 months supervised probation; as well as (2)
felony second degree kidnapping, for which he received a
sentence of 36 to 53 months imprisonment, suspended, and 36
months probation.     Again, following the revocation of his
probation, this judgment was modified to six months house arrest
and six months intensive supervision.



                                        9
felony assault until April 6, 2009 -- after his February 2009

arrest for felony offenses.                  Thus, Appellant argued, there was

no   intervening      arrest    and      the   offenses      could   not   be    counted

separately because the sentences were imposed on the same day.

The district court overruled Appellant’s objection, determining

that the offenses upon which the designation was based were, in

fact,     separated     by     an    intervening          arrest   under   the    plain

language of the Sentencing Guidelines.

            Applying     the        career     offender     Sentencing     Guidelines,

the district court determined that Appellant’s sentencing range

was 262 to 327 months imprisonment and sentenced Appellant to

262 months imprisonment.

                                             II.
            We    initially         consider       the    applicable   standards      of

review.     First, when reviewing the district court’s denial of

Appellant’s motion to suppress, we review factual findings for

clear error and legal conclusions de novo.                     See United States v.

McGee, 736 F.3d 263, 269 (4th Cir. 2013) (citations omitted).

When, as here, “the district court denies a motion to suppress,

we   view   the    evidence         in   the      light    most    favorable     to   the

government.”      Id.

            Likewise, in assessing whether the district court has

properly classified Appellant as a career offender, “we review

the district court’s legal conclusions de novo and its factual

                                             10
findings for clear error.”                         United States v. Manigan, 592 F.3d
621, 626 (4th Cir. 2010) (internal quotations omitted).

                                                   III.

                                                    A.

             Appellant             argues          the     search       warrant     application

affidavit     filed          by    Investigator           Husketh       was    insufficient    to

supply probable cause to search because it relied on conclusory

assertions and was written in such a manner as to be open to

several different interpretations.                         We disagree.

             While       there       are      exceptions,         “in    the    ordinary     case,

seizures      of       personal          property         are   unreasonable        within     the

meaning of the Fourth Amendment, without more, unless . . .

accomplished pursuant to a judicial warrant, issued by a neutral

magistrate after finding probable cause.”                            Illinois v. McArthur,

531 U.S. 326,       330      (2001)      (internal         quotations      omitted).      As

recognized        by    the       Supreme      Court,      “probable      cause    is   a    fluid

concept      --    turning          on       the     assessment      of       probabilities    in

particular factual contexts.”                        Illinois v. Gates, 462 U.S. 213,

232 (1983).            The standard of probable cause requires “only the

probability,           and     not       a    prima       facie     showing,      of    criminal

activity” under the totality of the circumstances.                                  Id. at 235

(internal quotations omitted).

             The task of the issuing magistrate is simply
             to make a practical, common-sense decision
             whether, given all the circumstances set

                                                    11
            forth in the affidavit before him, including
            the veracity and basis of knowledge of
            persons supplying hearsay information, there
            is a fair probability that contraband or
            evidence of a crime will be found in a
            particular place.

Id. at 238 (internal quotations omitted).

            Appellant’s               argument         disregards         our     deferential

approach to the magistrate’s assessment of the facts presented

in   the   affidavit.            As    the    reviewing        court,     “we     must    accord

‘great deference’ to the magistrate’s assessment of the facts

presented to him.”           United States v. Montieth, 662 F.3d 660, 664

(4th Cir. 2011) (quoting United States v. Blackwood, 913 F.2d
139, 142 (4th Cir. 1990)).                   Our inquiry is therefore limited “to

whether    there       was   a    ‘substantial              basis   for     determining        the

existence of probable cause.’” Id. (quoting Gates, 462 U.S. at

239).

            As     a    practical            matter,        “affidavits         are     normally

drafted    by    nonlawyers           in    the    midst     and    haste    of   a     criminal

investigation. Technical requirements of elaborate specificity

once exacted under common law pleading have no proper place in

this    area.”         Gates, 462 U.S.      at    235    (internal         quotations

omitted).         Probable            cause       to   justify       a    warrant        may    be

established from any reliable source.                         “But to require that the

affiant amass every piece of conceivable evidence before seeking

a warrant is to misunderstand the burden of probable cause.”


                                                  12
Montieth, 662 F.3d     at    665      (citations         omitted).        Further,

“[o]bservations of fellow officers of the Government engaged in

a   common   investigation          are    plainly       a    reliable    basis    for    a

warrant applied for by one of their number.”                          United States v.

Ventresca, 380 U.S. 102, 111 (1965); see also United States v.

Hodge,   354 F.3d 305,     311      n.1    (4th    Cir.    2004)    (stating,       in

reviewing a search warrant application affidavit, “statements of

other law enforcement officers ‘are plainly . . . reliable’ even

without any special showing.” (quoting Ventresca, 380 U.S. at

111)).

             When viewed through the requisite deferential lens, we

conclude     there     was   a     substantial      basis       for    determining       the

existence of probable cause under the circumstances described in

the affidavit here.              A common-sense reading of the affidavit

leads to a determination that, based on the totality of the

circumstances,       the     magistrate         fairly       concluded    there    was    a

reasonable      probability         that     contraband         would    be    found     in

Appellant’s     Davinci      Street        residence.          First,    the    affidavit

contained      information        from     Sgt.     Massey      that     Appellant       was

“selling large amounts of cocaine and marijuana, and had in his

possession several firearms.”                   J.A. 19, Aff. ¶ 5.            Second, the

affidavit indicated that investigators attempted to corroborate

this information by conducting at least one knock and talk on

August 9, 2011, where Investigator Husketh discovered “bullet

                                            13
holes on the front side of the residence” commonly seen in “gang

and drug areas.”           J.A. 20, Aff. ¶ 8.            Third, the affidavit

described a trash pull conducted by Investigator Husketh where

he   found    “multiple      torn    plastic       baggies,”       one   of   which

“contained crack cocaine.”             J.A. 20, Aff. ¶ 9.            Finally, the

mail found in the trash, i.e., the mail addressed to Appellant’s

mother, established a nexus with the location to be searched.

Therefore,     the   affidavit      was   constitutionally         sufficient   and

provided     substantial     support      for    the   common-sense      conclusion

drawn by the magistrate. 6

                                          B.

             Appellant next contends the district court erred in

designating him as a career offender because the two offenses

upon which the court relied for the designation should not have

been counted as two separate prior felony convictions.                        Again,

we disagree.

             Under   the     Sentencing         Guidelines,    a    defendant    is

designated a career offender if:

             (1) the defendant was at least eighteen
             years   old  at   the  time   the  defendant
             committed the instant offense of conviction;
             (2) the instant offense of conviction is a

     6
       Because we conclude that probable cause existed based on
the totality of the circumstances in this instance, it is
unnecessary to address the applicability of the good faith
exception. See United States v. Leon, 468 U.S. 897 (1984).



                                          14
           felony that is either a crime of violence or
           a controlled substance offense; and (3) the
           defendant has at least two prior felony
           convictions of either a crime of violence or
           a controlled substance offense.

U.S.S.G.     §    4B1.1(a)      (emphasis     supplied).         The      Sentencing

Guidelines       further   illuminate       the    phrase     “two    prior     felony

convictions” as “(1) the defendant committed the instant offense

of   conviction       subsequent    to   sustaining      at    least      two   felony

convictions      of    either   a   crime     of   violence     or    a   controlled

substance offense . . ., and (2) the sentences for at least two

of the aforementioned felony convictions are counted separately”

in the defendant’s Criminal History Category.                        Id. § 4B1.2(c)

(emphasis supplied).

           With regard to determining whether prior sentences are

treated    separately      in    calculating       the   defendant’s        criminal

history category, the Sentencing Guidelines instruct as follows:

           Prior    sentences    always    are    counted
           separately if the sentences were imposed for
           offenses   that    were   separated   by    an
           intervening arrest (i.e., the defendant is
           arrested for the first offense prior to
           committing the second offense). If there is
           no intervening arrest, prior sentences are
           counted separately unless (A) the sentences
           resulted from offenses contained in the same
           charging instrument; or (B) the sentences
           were imposed on the same day.       Count any
           prior sentence covered by (A) or (B) as a
           single sentence.

U.S.S.G. § 4A1.2(a)(2).             Therefore, when a court has imposed

sentences for multiple offenses on the same day, in order to

                                         15
count      as    separate      qualifying         offenses,         they   must      have      been

“separated        by     an        intervening      arrest,”          meaning       that       “the

defendant        [was]      arrested        for     the      first     offense       prior       to

committing the second offense.”                   Id. § 4A1.2(a)(2).

                Appellant          argues   there       was     no     intervening         arrest

between the two qualifying offenses in this case because, while

he   was    ultimately         convicted       of   felony          assault    based      on    his

January 20, 2009 misdemeanor arrest, he was not charged with a

felony for that offense until April 6, 2009, which was after his

February 10, 2009 arrest, and he was not rearrested following

the April 6, 2009 felony indictment.                            Appellant’s argument is

basically one of semantics.                    He urges that even though he was

ultimately        charged      and     convicted        of      a    felony,       because      his

initial arrest was based on a misdemeanor charge at the time of

arrest,     it    should       not     count      for   the     purpose       of    the    career

offender calculus.

                Although we have not addressed this precise issue, 7 our

analysis        need   go     no    further    than       the   plain      language       of    the


      7
       Appellant points this court to United States v. Dean, 604
F.3d 169 (4th Cir. 2010); however, that case is not instructive
on the precise issue before us.     While the defendant in Dean
also challenged his career offender designation on the basis
that he sustained no intervening arrest between his predicate
offenses, our focus in Dean was instead directed toward the
propriety of the district court’s reliance on certain documents
in determining the dates of the arrests. See id. at 171.



                                               16
Sentencing Guidelines provision itself.                   Under a plain reading

of U.S.S.G. § 4A1.2(a)(2), whether or not an intervening arrest

has    occurred   is    solely    a   matter       of     timing;    offenses    are

separated by an intervening arrest occur when “the defendant is

arrested for the first offense prior to committing the second

offense.”     (emphasis supplied).           Nothing in the plain language

of the Sentencing Guidelines gives any weight to the nature of

the crime with which the defendant is initially charged.                        This

comports with a common-sense interpretation of the definition of

an    “intervening     arrest”   because,     as    a    practical    matter,    the

nature and scope of charges often change between the time an

individual is initially arrested and the point at which a full

investigation     is    conducted     and    the        individual   is    formally

charged.     See United States v. Coleman, 38 F.3d 856, 860 (7th

Cir. 1994) (“Once arrested, the defendant was ‘arrested’ for all

charges    that   might   have   been   filed      relating    to    his   conduct.

When looking for an intervening arrest [under the Guidelines],

we concentrate on the defendant’s conduct.”).

            Here, it is readily apparent that Appellant committed

the acts underlying the felony assault conviction (January 20,

2009) before he committed the acts underlying the second degree

kidnapping conviction (February 10, 2009).                   Appellant received

separate sentences for these convictions.                  Hence, both offenses



                                        17
should be separately counted as prior sentences under U.S.S.G.

§ 4A1.2(a)(2) and qualifying offenses under U.S.S.G. § 4B1.1(a).

                               IV.
          Pursuant to the foregoing, the district court’s denial

of Appellant’s motion to suppress and designation of Appellant

as a career offender are

                                                        AFFIRMED.




                               18